Citation Nr: 1111601	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-27 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to October 2, 2009, and in excess of 70 percent as of October 2, 2009 for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO in Louisville, Kentucky, which granted service connection for PTSD and assigned it a rating of 30 percent.

During the pendency of the appeal, an increased rating of 50 percent was granted in a July 2009 rating decision.  This increase is effective July 25, 2007, the date of the Veteran's claim for service connection.  In a November 2009 rating decision, the evaluation of the Veteran's PTSD was increased to 70 percent effective October 2, 2009, the date of a VA treatment record found by the RO to show increased disability.  Because these increased evaluations do not represent a grant of the maximum benefits allowable under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2010), the Veteran's claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, the evaluation of the Veteran's service-connected PTSD must be remanded for additional development to ensure a complete and current record. 

Under the Veterans Claims Assistance Act of 2000, VA has a duty to assist the claimant by providing a thorough and contemporaneous examination when warranted.  See 38 C.F.R. §§ 3.159(c)(4), 3.327(a) (2010); Green v. Derwinski, 1 Vet. App. 121 (1991).  In this regard, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a). 

A VA psychiatric examination was last conducted in August 2008 and is now over two and half years old.  The Veteran's VA treatment records dated in October 2009 reflect increased severity of the Veteran's PTSD, as indicated, among other things, by lower Global Assessment of Functioning (GAF) scores and his treating psychiatrist's finding that the Veteran's PTSD was totaling and permanently disabling.  Based on these records, the RO assigned a 70 percent rating effective October 2, 2009.  In a February 2011 informal hearing presentation, the Veteran's representative argued that if the evidence was not sufficient for the Board to assign a 100 percent disability rating, the claim should be remanded for a current examination.  The Board agrees.  

On remand, a VA psychiatric examination should be provided.  In the examination report, the examiner should address the impact of the Veteran's PTSD on his employability and social functioning.  It would be helpful if the examiner addressed whether the Veteran's PTSD presents symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, DC 9411.  If the examiner finds that the Veteran does not have such symptoms, it would be helpful if the examiner indicated whether the Veteran's PTSD is manifested by one or more symptoms of equivalent severity.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The Board also finds that, as pointed out by the Veteran's representative, the issue of entitlement to TDIU has been raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  

Here, because the Veteran's treating psychiatrist found in an October 2009 VA treatment record that the Veteran's PTSD was totally and permanently disabling, the issue of TDIU has been raised.  See id.  The schedular criteria for TDIU consideration are also met as the Veteran's PTSD is currently evaluated as 70 percent disabling.  See 38 C.F.R. § 4.16(a) (2010).  Although the claims file reflects that the RO intended to initiate development of the issue of TDIU, it is not apparent what steps have been taken in this regard.  

On remand, a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, should be mailed to the Veteran unless this development has been done already.  After the Veteran has been afforded a reasonable time to complete and return this form, and after providing the VA psychiatric examination discussed above, the issue of entitlement to TDIU should be adjudicated on the merits.  

The agency of original jurisdiction (AOJ) should also take this opportunity to obtain the Veteran's VA treatment records from Mountain Home VA Medical Center (VAMC) from November 2009 to the present.  

Accordingly, the case is REMANDED for the following actions:

1.  A VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, should be mailed to the Veteran unless this development has been done already.

2.  The AOJ should obtain the Veteran's VA treatment records from Mountain Home VA Medical Center (VAMC) from November 2009 to the present

3.  The Veteran should be scheduled for a VA psychiatric examination to assess the current level of severity of his service-connected PTSD and its impact on his employability.  The entire claims file and a copy of this REMAND must be provided to the examiner prior to the examination.  The examiner must indicate in the examination report that the evidence in the claims file has been reviewed. 

The examiner should identify the nature, frequency, and severity of the Veteran's PTSD symptoms and any resulting functional impairment.  In this regard, it would be helpful if the examiner addressed whether the Veteran has symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  If the examiner finds that the Veteran does not have such symptoms, it would be helpful if the examiner indicated whether the Veteran's PTSD is manifested by one or more symptoms of equivalent severity.  In addition, the examiner should provide a global assessment of functioning (GAF) score with an explanation of the significance of the score assigned as it pertains to the Veteran's service-connected PTSD.  

The examiner should also provide an opinion addressing the effect of the Veteran's PTSD on his occupational functioning.  In particular, the examiner should address whether the Veterans' PTSD prevents him from engaging in substantial gainful employment given his education and work background and without regard to other factors such as his age and nonservice-connected disabilities.  The opinion must be supported by a thorough explanation.  In this regard, it would be helpful to provide specific examples and refer to specific symptoms.  

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the increased rating claim for PTSD as well as entitlement to TDIU.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


